                                            Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ROBIN WATKINS, et al.,
                                   7                                                        Case No. 21-cv-00617-JCS
                                                         Plaintiffs,
                                   8
                                                  v.                                        ORDER GRANTING MOTION TO
                                   9                                                        DISMISS
                                            MGA ENTERTAINMENT, INC.,
                                  10                                                        Re: Dkt. No. 17
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiffs Robin Watkins and Adam Sensney bring this product defect case as a putative

                                  15   class action under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(1). They assert

                                  16   claims for negligence, breach of express and implied warranties, and violation of California’s

                                  17   Consumer Legal Remedies Act (“CLRA) and Unfair Competition Law (“UCL”) against MGA

                                  18   Entertainment, Inc. (“MGA”), which manufactures, sells and distributes a toy line called L.O.L.

                                  19   Surprise!, based on allegations that a product in the line, the 2-in-1 Glamper Fashion Camper

                                  20   (“Glamper”), had a defective button in which a child’s finger could become trapped. According to

                                  21   Plaintiffs, Watkins’ daughter’s finger did, in fact, become trapped and firefighters had to cut the

                                  22   Glamper off. Presently before the Court is MGA’s Motion to Dismiss First Amended Complaint

                                  23   (“Motion”), in which MGA asserts that all of Plaintiffs’ claims fail to state a claim under Rule

                                  24   12(b)(6) and should be dismissed. For the reasons stated below, the Motion is GRANTED.1

                                  25

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                       U.S.C. § 636(c).
                                             Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 2 of 30




                                   1   II.      BACKGROUND

                                   2            A.   The First Amended Complaint
                                   3            This case involves an alleged defect in MGA’s toy Glamper, a plastic recreational vehicle

                                   4   that expands to two feet tall and three feet wide. First Amended Complaint (“FAC”) ¶ 2.

                                   5   According to Plaintiffs, “[o]ne of the selling features of the Glamper is that the front of the

                                   6   Glamper detaches from the camper portion to become its own car.” Id. ¶ 3. This is accomplished

                                   7   by “push[ing] a small button at the bottom of the [G]lamper and simultaneously pull[ing] the two

                                   8   pieces apart.” Id. ¶ 4. Once expanded, accessories in the back portion of the Glamper can be

                                   9   accessed, including “a 2-story water slide, pool, bunk beds, D.J. Booth, Café, Fashion Runway,

                                  10   and Vanity Room with mirrors, opening drawers and closets.” Id. ¶ 2.

                                  11            Plaintiffs allege that “[d]ue to the product’s defective design, depressing the button while

                                  12   simultaneously pulling allows the user’s finger to get caught between the button and the piece
Northern District of California
 United States District Court




                                  13   being slid out.” Id. ¶ 4. In particular, Plaintiffs allege, “The design of the release button allows a

                                  14   user’s finger to become trapped between the depressed button and the hole into the bottom of the

                                  15   Glamper.” Id. ¶ 23. “When a user tries to pull their entrapped finger out, it only serves to narrow

                                  16   the exposed hole and tighten the entrapped finger further.” Id.

                                  17            Plaintiffs allege that “[t]here have been numerous reports of injury, including but not

                                  18   limited to Plaintiff Watkins’ child’s own injuries as a result of use of the Glamper.” Id. ¶ 5. They

                                  19   further allege that MGA was aware of these injuries but instead of recalling the product, placed a

                                  20   “Safety Notice” on its Facebook page, a warning that was “woefully inadequate in its

                                  21   wording” and also fell short because it “assume[d] users of the product are actively on Facebook

                                  22   and follow the company’s Facebook page.” Id. ¶ 6.

                                  23            According to Plaintiffs, MGA released the Glamper on July 22, 2019 and sold it through

                                  24   its own website and numerous retailers including, but not limited to, Amazon, Walmart, Toys R

                                  25   Us, Kohls, and Best Buy. Id. ¶ 7. Plaintiffs allege that “MGA warranted that the Glamper was

                                  26   appropriate for ages 3+.” Id. ¶¶ 8, 55, 69, 78. They further allege that “[t]he only warning

                                  27   provided with the Glamper states “CHOKING HAZARD—Small Parts. Not for children under 3

                                  28   yrs.” Id. ¶ 9. While the manual listed certain “Important Information,” Plaintiffs allege,
                                                                                          2
                                          Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 3 of 30




                                   1   “[n]othing in the ‘Important Information’ alerts users to the dangers lurking underneath the

                                   2   Glamper.” Id. ¶¶ 10-11. Plaintiffs allege that “[d]ue to the significant injuries suffered by

                                   3   numerous children as a result of using the Glamper, its design was modified” to include a rubber

                                   4   gasket around the button so that “fingers cannot get caught in the button.” Id. ¶ 12.

                                   5           There are two plaintiffs in this action: Robin Watkins and Adam Sensney. Id. ¶¶ 13-14.

                                   6   According to the FAC, in 2019, Watkins’ eight-year-old child, R.C., received the Glamper as a

                                   7   Christmas present from her grandmother, who purchased the Glamper on December 4, 2019 for

                                   8   $89.99. Id. ¶ 18. On December 25, 2019, R.C.’s father assembled the Glamper, following the

                                   9   instructions provided by MGA with the Glamper. Id. ¶ 19. On February 10, 2020, “R.C. was

                                  10   playing with the Glamper in the family room when her mother heard loud screaming.” Id. ¶ 20.

                                  11   According to Plaintiffs, “R.C. was on the floor with the Glamper upside down, screaming in

                                  12   agony” with her right thumb “stuck in the defective release button.” Id. ¶¶ 20-21. Plaintiffs
Northern District of California
 United States District Court




                                  13   allege “R.C.’s finger was trapped in the Glamper for an hour and a half causing considerable

                                  14   swelling and loss of circulation to her thumb.” Id. ¶ 24. According to Plaintiffs, seven members

                                  15   of the local fire department had to “saw and cut the Glamper apart” to remove it from R.C.’s

                                  16   thumb, which took thirty minutes. Id.

                                  17           Plaintiffs allege that on the day of the incident, Watkins called and emailed MGA to

                                  18   inform them of what had occurred and requested that MGA contact her immediately. Id. ¶ 25. On

                                  19   February 20, 2020, after having received only an automated email response, Watkins again

                                  20   emailed MGA. Id. ¶¶ 25-26. Plaintiffs allege that Watkins “finally received a phone call from

                                  21   MGA” and was told by the individual who spoke to Watkins that “the product had been

                                  22   redesigned and the decision to alert consumers currently in possession of the defective model was

                                  23   not within her control.” Id. ¶ 27. Plaintiffs allege MGA sent Watkins fifteen LOL. Surprise!

                                  24   Dolls to “appease” her and that Amazon reimbursed her for the purchase price of the Glamper. Id.

                                  25   ¶ 29.

                                  26           The FAC alleges that Plaintiff Sensney “came in possession of the Glamper when it was

                                  27   purchased for $89.99 from an online retailer for his daughter, age 7, by his mother-in-law, and

                                  28   shipped to his home in Walnut Creek.” Id. ¶ 30; see also id. ¶ 66 (“Plaintiff purchased the
                                                                                        3
                                           Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 4 of 30




                                   1   Glamper manufactured by Defendant, or in the alternative, the product was purchased by a close

                                   2   family member for his child’s use.”).2 According to Plaintiffs, “Plaintiff Sensney learned of the

                                   3   traumatic incident sustained by R.C. and took the Glamper away from his daughter.” Id. ¶ 31.

                                   4   Sensney “does not allow his daughter to play with [the Glamper] for fear of injury similar to R.C.”

                                   5   Id. Plaintiffs allege that Sensney has not been reimbursed for the Glamper. Id. ¶ 32.

                                   6          Plaintiffs seek to certify a class of “[a]ll persons who had or still have the original version

                                   7   of the MGA L.O.L Surprise! 2-in-1 Glamper Fashion Camper.” Id. ¶ 33. The putative class

                                   8   “specifically excludes damages for personal injury.” Id. ¶ 37. Plaintiffs assert claims for

                                   9   negligence (Claim One), breach of implied warranty (Claim Two), breach of express warranty

                                  10   (Claim Three), violation of the CLRA, and breach of the UCL. All of these claims are asserted by

                                  11   Plaintiff Sensney and the putative class; Plaintiff Watkins joins in only on the CLRA claim.

                                  12          B.    The Motion
Northern District of California
 United States District Court




                                  13          In the Motion, MGA contends all of Plaintiffs’ claims must be dismissed for failure to state

                                  14   a claim. MGA argues that Claim One, asserted only by Plaintiff Sensney, fails because under the

                                  15   economic loss rule, a plaintiff who experiences purely economic injury cannot bring a negligence

                                  16   claim based a defective product in the absence of a special relationship between the parties, which

                                  17   does not exist between MGA and Sensney. Motion at 5-6. 3

                                  18          MGA argues that Plaintiffs’ breach of express warranty claim (Claim Three) is defective

                                  19   for several reasons. First, it contends a claim for breach of express warranty requires that the

                                  20   exact terms of the warranty must be pled, but here Plaintiffs allege only that “MGA warranted that

                                  21   the Glamper was appropriate for ages 3+” (FAC ¶¶ 8, 55, 69, 78) without providing the specific

                                  22   wording of the warranty or any facts about where it can be found. Id. at 7.

                                  23          Further, MGA contends that to the extent Plaintiffs are relying on the product manual,

                                  24   which has “Age 3+” printed adjacent to the “choking hazard” language cited by Plaintiffs (FAC ¶¶

                                  25
                                       2
                                  26     Despite the suggestion in Paragraph 66 that the Glamper may have been purchased by Sensney
                                       himself, Plaintiffs’ counsel stipulated at oral argument that the Glamper was, in fact, purchased by
                                  27   his mother-in-law.
                                       3
                                         At oral argument, Plaintiffs stipulated to the dismissal of the negligence claim. Therefore, the
                                  28   Court GRANTS the Motion as to Claim One, which is dismissed with prejudice, and will not
                                       address MGA’s challenge to the sufficiency of that claim.
                                                                                           4
                                           Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 5 of 30




                                   1   9, 56, 70, 79), this language is not an express warranty that the product is safe for children three

                                   2   years and older but instead, a warning that it is unsafe for children under three.4 Id. According to

                                   3   MGA, “A warning that a product may not be safe in one situation cannot be reasonably read as a

                                   4   guarantee that it will be safe in all others.” Id.

                                   5           Even if the “Age 3+” printed in the manual were an express warranty, MGA asserts, it

                                   6   would relate only “to the potential choking hazard ‘small parts’ may pose to children under three

                                   7   years of age” and would have nothing to do with the claim in this case, involving an alleged harm

                                   8   unrelated to the potential choking hazard for children under three. Id. (citing In re Google

                                   9   Assistant Priv. Litig., 457 F. Supp. 3d 797, 835–36 (N.D. Cal. 2020)).

                                  10           Next, MGA argues that Plaintiffs have not stated a claim for breach of express warranty

                                  11   because such a claim is based on the premise that the alleged promise was “part of the basis of the

                                  12   bargain” and that is not the case here because neither plaintiff bought the product. Id. at 8
Northern District of California
 United States District Court




                                  13   (quoting Aaronson v. Vital Pharm., Inc., No. 09-CV-1333 W (CAB), 2012 WL 12844724, at *3

                                  14   (S.D. Cal. Feb. 3, 2012)).

                                  15           MGA also argues that Plaintiffs cannot state a claim for breach of express warranty based

                                  16   on the 30-day limited warranty on the Glamper covering manufacturing defects. Id. at 8. MGA

                                  17   concedes that this warranty is not mentioned in the complaint but asks the Court to take judicial

                                  18   notice of it. Id.; see also RJN, Ex. A (30-Day Warranty). According to MGA, the 30-day

                                  19   Warranty does not apply because: 1) neither plaintiff is the original purchaser of the Glamper; 2)

                                  20   it covers only manufacturing defects whereas Plaintiffs’ FAC alleges a design defect; 3) as to

                                  21   Watkins, the allegations show the incident with R.C. occurred more than 30 days after her mother

                                  22   purchased the Glamper; and 4) neither plaintiff has alleged any injury because the FAC does not

                                  23   assert any personal injury and neither plaintiff bought the product. Id. at 8-10. MGA argues

                                  24
                                       4
                                  25    MGA apparently intended to request that the Court take judicial notice of the product manual,
                                       which purportedly shows that “Ages 3+” is printed adjacent to the “choking hazard” warning. See
                                  26   Motion at 7 (citing RJN, Ex. B in support of its assertion that “Ages 3+” is adjacent to the
                                       “choking hazard” warning in the product manual). MGA did not, however, request judicial notice
                                  27   of the product manual or provide a copy of it to the Court. Instead, RJN, Ex. B is a copy of
                                       “Assembly Bill 292, as it was introduced to the California Legislature on January 21, 1970, Title
                                  28   1.5 Consumers Legal Remedies Act.”

                                                                                            5
                                          Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 6 of 30




                                   1   further that even if the “3+” language were an express warranty that the Glamper was appropriate

                                   2   for children three and up, “it would still have to be read in conjunction with the other conditions in

                                   3   MGA’s Limited 30-Day Warranty.” Id. at 10 (citing Resnick v. Hyundai Motor Am., No. CV 16-

                                   4   00593-BRO, 2017 WL 6549931, at *10 (C.D. Cal. Aug. 21, 2017)). Therefore, MGA asserts,

                                   5   Plaintiffs’ claim for breach of express warranty would fall short because neither plaintiff was an

                                   6   “original purchasers” and “because one or both fail to allege harm within the 30-day warranty

                                   7   period.” Id.

                                   8           MGA argues that Plaintiffs’ claim for breach of implied warranty (Claim Two) also fails to

                                   9   state a claim. Id. at 10-12. As a preliminary matter, MGA emphasizes that this claim is a claim

                                  10   for breach of the implied warranty of fitness for a particular purpose and that it is asserted only by

                                  11   Sensney. Id. at 10. The claim is insufficiently alleged, MGA asserts, because under California

                                  12   law there must be privity of contract between a plaintiff asserting such a claim and the defendant
Northern District of California
 United States District Court




                                  13   and Sensney is not in privity with MGA, having not bought the Glamper. Id. at 10 (citing Blanco

                                  14   v. Baxter Healthcare Corp., 158 Cal. App. 4th 1039, 1058–59 (2008); Clemens v. Daimler

                                  15   Chrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008) (“an end consumer . . . who buys from a

                                  16   retailer is not in privity with a manufacturer.”)).

                                  17           To the extent that Plaintiffs seek to invoke the exception to the privity requirement

                                  18   recognized by some courts for intended third party beneficiaries, MGA argues that this Court has

                                  19   already found that that exception does not apply in the product liability context. Id. (citing In re

                                  20   Seagate Tech. LLC Litig., 233 F. Supp. 3d 776, 785–88 (N.D. Cal. 2017)). According to MGA,

                                  21   “Even if such an exception existed, it would mean only that Sensney’s mother-in-law might be

                                  22   able to bring an implied-warranty claim, not that Sensney could.” Id. Under Clemens, however,

                                  23   neither Sensney nor his mother-in-law can assert such a claim as they did not purchase the

                                  24   Glamper from MGA, MGA contends. Id. (citing Garcia v. Doe White Trucking Co., No. 20-CV-

                                  25   00134-SI, 2020 WL 3061784, at *2 (N.D. Cal. June 9, 2020)).

                                  26           Even if Plaintiffs adequately alleged privity, MGA argues, the claim is insufficiently

                                  27   alleged because a claim for breach of an implied warranty of fitness for a particular can only be

                                  28   established on the basis of a warranty of fitness for use for a purpose other than the product’s
                                                                                             6
                                          Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 7 of 30




                                   1   ordinary purpose. Id. at 11-12 (citing Am. Suzuki Motor Corp. v. Superior Court, 37 Cal. App. 4th

                                   2   1291, 1295 n.2 (1995); M.G. v. Bodum USA, Inc., No. 19-cv-01069-JCS, 2021 WL 718839, at *22

                                   3   (N.D. Cal. Feb. 24, 2021)). Here, MGA argues, “the only ‘particular purpose’ alleged is the intent

                                   4   to use the Glamper as a children’s toy[,]” which “is the ordinary purpose of the Glamper, not a

                                   5   particular purpose specific to this plaintiff.” Id. at 12 (citing FAC ¶ 67).

                                   6           MGA argues further that both the CLRA and UCL claims sound in fraud and therefore

                                   7   must meet the heightened pleading standard of Rule 9(b) of the Federal Rules of Civil Procedure.

                                   8   Id. at 12. As to the UCL claim, MGA recognizes that Plaintiffs assert this claim based not only

                                   9   on fraudulent conduct but also on “unlawful” and “unfair” conduct, id. (citing FAC ¶¶ 106

                                  10   (alleging that the “unlawful” acts included “representing that the Glampers were of a particular

                                  11   standard, quality, or grade (i.e., fit for use by children), when in fact they are not,” in violation of

                                  12   the CLRA), 112 (alleging that the “unfair” acts included “the defective manufacture, misleading
Northern District of California
 United States District Court




                                  13   sale, and deceptive and untrue marketing and representations”)), but contends that the heightened

                                  14   pleading standard nevertheless applies because these allegations also are grounded in fraud. Id.

                                  15   (citing Kearns, 567 F.3d at 1125–26). According to MGA, Plaintiffs fail to meet the heightened

                                  16   pleading standard that applies to the UCL and CLRA claims for several reasons. Id.

                                  17           First, MGA contends UCL and CLRA claims based on fraud require the plaintiff to

                                  18   demonstrate reliance on some statement or omission that led them to act differently than they

                                  19   would have had the omitted information been disclosed or the false statement not been made. Id.

                                  20   (citing Mirkin v. Wasserman, 5 Cal. 4th 1082, 1093 (1993)). MGA contends Plaintiffs have failed

                                  21   to allege any such reliance. Id. It further asserts that Plaintiffs have not alleged any affirmative

                                  22   misrepresentations upon which anyone relied, much less “where, when or how” such reliance

                                  23   occurred. Id. at 13. To the extent the claim is based on a failure to disclose, MGA argues, there is

                                  24   a duty to disclose only in one of four scenarios, namely, when “(1) [there is] a fiduciary

                                  25   relationship; (2) defendant made partial representations to plaintiff that were misleading because

                                  26   defendant omitted material facts; (3) defendant actively concealed material facts from plaintiff; or

                                  27   (4) defendant had exclusive knowledge of facts that would have been material to plaintiff.” Id.

                                  28   (quoting LiMandri v. Judkins, 52 Cal. App. 4th 326, 336 (1997)). MGA argues that none of these
                                                                                           7
                                          Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 8 of 30




                                   1   applies here. Id.

                                   2          MGA argues that Plaintiffs do not allege that it is in a fiduciary relationship with them and

                                   3   do not allege any misleading representations with particularity. Id. at 13. Likewise, MGA asserts

                                   4   that Plaintiffs’ allegation of “active concealment” (FAC ¶ 50) is conclusory, as is its reference to

                                   5   the “exclusive knowledge” theory. Id. As to the exclusive knowledge theory, MGA argues that

                                   6   this doctrine requires the plaintiff to allege facts that would show the defendant knew the allegedly

                                   7   omitted information at the time of sale. Id. at 14 (citing Wilson v. Hewlett-Packard Co., 668 F.3d

                                   8   1136, 1141–42 (9th Cir. 2012); Espineli v. Toyota Motor Sales, U.S.A., Inc., No. 2:17-cv-00698-

                                   9   KJM, 2019 WL 2249605, at *5 (E.D. Cal. May 24, 2019)). Further, MGA asserts, such claims

                                  10   are subject to Rule 9(b)’s heightened pleading standards and require that plaintiffs

                                  11   “ ‘at a minimum . . . describe the content of the omission and where the omitted information

                                  12   should or could have been revealed.’ ” Id. (quoting Heber v. Toyota Motor Sales U.S.A., Inc., No.
Northern District of California
 United States District Court




                                  13   SACV 16-01525 AG, 2018 WL 3104612, at *6 (C.D. Cal. June 11, 2018) (quoting Sims v. Kia

                                  14   Motors Am., Inc., No. SACV131791AGDFMX, 2014 WL 12558251, at *4 (C.D. Cal. Oct. 8,

                                  15   2014)). And finally, MGA argues that where a product is covered by an express warranty and the

                                  16   alleged defect manifested only after that warranty expired, a plaintiff must allege the defect posed

                                  17   an “unreasonable safety hazard.” Id. (citing Wilson, 668 F.3d at 1143; Daugherty v. Am. Honda

                                  18   Motor Co., 144 Cal. App. 4th 824, 833–37 (2006)).

                                  19          According to MGA, Plaintiffs have not met any of the requirements of the exclusive

                                  20   knowledge doctrine described above. Id. In fact, they assert, Plaintiffs expressly allege that MGA

                                  21   did not know about the defect at the time of the sale, alleging that “ ‘Defendant became aware of

                                  22   this defect after the Glamper was sold.’ ” Id. (quoting FAC ¶ 59). To the extent Plaintiffs allege

                                  23   that there were numerous injuries caused by the Glamper and MGA was aware of them, FAC ¶¶ 5-

                                  24   6, MGA asserts that the five internet links to videos showing such injuries “post-date[ ] the only

                                  25   date of sale Plaintiffs allege in the complaint: December 4, 2019.” Id. Nor have Plaintiffs alleged

                                  26   any omission with particularity, MGA asserts, as it is required to do under Rule 9(b). Id. at 15.

                                  27          MGA also argues that because the 30-day express warrant had already expired, MGA

                                  28   had no duty to disclose even a known defect after that date unless it posed an “unreasonable safety
                                                                                         8
                                          Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 9 of 30




                                   1   hazard.” Id. Plaintiffs have not met that standard, MGA asserts. Id. According to MGA, “the

                                   2   FAC fails to clarify why R.C.’s alleged injury was even that significant[,]” given that “the worst

                                   3   injury [the FAC] alleges is ‘considerable swelling and loss of circulation’ to R.C.’s thumb, without

                                   4   any hint that this caused even temporary harm.” Id. (citing FAC ¶ 24). MGA further minimizes

                                   5   the seriousness of the alleged injury “[b]ecause, as one of Plaintiffs’ YouTube videos points out, a

                                   6   finger can be easily freed by just pushing down a little harder on the button to create more

                                   7   space[.]” Id.

                                   8           MGA also argues that the CLRA claim fails because under Schauer v. Mandarin Gems of

                                   9   Cal., Inc., 125 Cal. App. 4th 949, 960 (2005) and Vega v. CarMax Auto Superstores Cal., LLC,

                                  10   No. B278249, 2018 WL 3216347, at *1–3 (Cal. Ct. App. July 2, 2018), that law requires a direct

                                  11   transaction between the plaintiff and the defendant. Id. at 15-19. MGA points to the CLRA’s

                                  12   legislative history, which it contends supports the conclusion that “the Legislature meant to limit
Northern District of California
 United States District Court




                                  13   the statute to the confines of a particular transaction.” Id. at 16 (citing RJN, Ex. B (Assembly Bill

                                  14   292, Reg. Session (Jan. 21, 1970)) & Ex. C (Amended Assembly Bill 292, Regular Session (Cal.

                                  15   May 22, 1970))). MGA recognizes that there is a split of authority among district courts on this

                                  16   question, but argues that the decisions in which courts have read the CLRA more broadly pre-date

                                  17   Schauer. Id. at 17-18 (citing Chamberlan v. Ford Motor Co., No. C 03-2628 CW, 2003 WL

                                  18   25751413 (N.D. Cal. Aug. 6, 2003)). MGA argues further that where, as here, a court is sitting in

                                  19   diversity, “Erie requires . . . that to the extent state law is unclear, a federal court should err on the

                                  20   side of the construction that limits liability.” Id. (citing Day & Zimmermann, Inc. v. Challoner,

                                  21   423 U.S. 3, 4 (1975) (citing Erie R. Co. v. Tompkins, 304 U.S. 64, 74–77 (1938))).

                                  22           At a minimum, MGA asserts, the Court should dismiss all of Plaintiffs’ claims for

                                  23   equitable relief, including their UCL claim. Id. at 19. According to MGA, these claims fail

                                  24   because Plaintiffs have not alleged facts showing that legal remedies are inadequate. Id. at 19-21.

                                  25   MGA argues further that to the extent Plaintiffs seek prospective injunctive relief, their claims fail

                                  26   because they do not allege facts showing they (or their daughters) are likely to be harmed in the

                                  27   future. Id. at 21-22. Nor do Plaintiffs make clear what conduct they are seeking to enjoin, MGA

                                  28   asserts, stating only that the Court should “enjoin Defendant from continuing its unfair, unlawful,
                                                                                           9
                                           Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 10 of 30




                                   1   and/or deceptive practices….” Id. at 22 (quoting FAC ¶ 118).

                                   2          Finally, MGA argues that Plaintiffs should not be given leave to amend, both because they

                                   3   have already amended the complaint once and because they have conceded material facts that

                                   4   defeat their claims, the most significant of which being that they did not purchase the Glamper.

                                   5   Id.

                                   6          C.    Opposition
                                   7          In their Opposition brief, Plaintiffs contend all of their claims are adequately alleged and

                                   8   request leave to amend to the extent the Court finds that they are not. Opposition at 17.5

                                   9          Plaintiffs argue that they have adequately alleged a claim for breach of express warranty.

                                  10   Id. at 14-16. They contend MGA’s emphasis on the Glamper’s 30-day warranty is misplaced as

                                  11   “exculpatory release provisions” are disfavored under California law, “which recognizes express

                                  12   warranties more broadly in the words and conduct of sellers.” Id. (citing Ferrell v. Southern
Northern District of California
 United States District Court




                                  13   Nevada Off-Road Enthusiasts, Ltd., 147 Cal.App.3d 309, 314 (1983)). According to Plaintiffs,

                                  14   “An express warranty may form when a seller’s statements or conduct are ‘part of the basis of the

                                  15   bargain’ between the seller and the buyer.” Id. (citing Cal. Com. Code § 2313, official cmt. 4).

                                  16   Thus, they contend, section 2313 “focuses on the seller’s behavior and obligations (for example,

                                  17   the seller’s affirmations, promises, and descriptions of the goods), all of which help define what

                                  18   the seller in essence agreed to sell.” Id. at 14-15 (citing Weinstat v. Dentsply Internat., Inc., 180

                                  19   Cal. App. 4th 1213, 1228 (2010)).

                                  20           Here, Plaintiffs assert, they have alleged an express warranty that the product was safe for

                                  21   children 3 years and up by alleging that MGA made certain factual affirmations about its product,

                                  22   namely, the statement “Appropriate for ages 3+[,]” which was “further emphasized by the

                                  23   ‘Choking Hazard[,]’ warning.” Id. (citing Cal. Com. Code § 2313(1)(a); Keith v. Buchanan, 173

                                  24   Cal. App. 3d 13, 22 (1985)). Plaintiffs argue in the alternative that “the warnings coupled with the

                                  25   advertised pictures of the Glamper in full expansion is an express warranty that the toy is safe to

                                  26   use in the expanded, advertised way.” Id. (citing Cal. Com. Code §2313(1)(b), official cmt. 5).

                                  27
                                       5
                                  28    As noted above, Plaintiffs stipulated to the dismissal of the negligence claim at the motion
                                       hearing and therefore, the Court does not summarize their arguments with respect to that claim.
                                                                                        10
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 11 of 30




                                   1   Plaintiffs further assert that in the case of an express warranty claim, they are not required to show

                                   2   reliance on the seller’s statements. Id. at 16 (citing Cal. Com. Code § 2313).

                                   3          Plaintiffs also challenge MGA’s assertion that they do not state a claim for breach of

                                   4   express warranty because they do not allege any injury. Id. at 16. According to Plaintiffs, this

                                   5   argument (which MGA also makes as to the breach of implied warranty claim) flows from MGA’s

                                   6   position that the 30-day express warranty – which limits recovery to “either replacement of the

                                   7   defective part, or product replacement of the same or comparable value” – also limits the recovery

                                   8   Plaintiffs can obtain on their claim for breach of express warranty. Id. However, that argument

                                   9   fails, Plaintiffs assert, because the 30-day warranty likely doesn’t apply to either the breach of

                                  10   express or implied warranty claims and it is likely barred as a matter of public policy. Id. (citing

                                  11   Cal. Civ. Code §1791.1(c) (“The duration of the implied warranty of merchantability and where

                                  12   present the implied warranty of fitness shall be coextensive in duration with an express warranty
Northern District of California
 United States District Court




                                  13   which accompanies the consumer goods, provided the duration of the express warranty is

                                  14   reasonable; but in no event shall such implied warranty have a duration of less than 60 days.”); In

                                  15   re Sony Grand WEGA KDF-E A10/A20 Series Rear Projection HDTV TV Litig., 758 F.Supp.2d

                                  16   1077, 1101 (S.D. Cal. 2010) (Where there are sufficient “facts establishing unequal bargaining

                                  17   power such that the weaker party had no meaningful alternative to accepting the powerful party’s

                                  18   terms, an express warranty’s limitation . . . may be deemed unconscionable.”)).

                                  19           Plaintiffs also argue that they have adequately alleged a claim for breach of implied

                                  20   warranty. Id. at 4-6. Plaintiffs contend “a plaintiff need only demonstrate that they were harmed

                                  21   by the product or that the product did not have the quality that a buyer would expect” to state a

                                  22   claim for breach of implied warranty. Id. at 4. Plaintiffs have pled as much, they assert, by

                                  23   pleading that :1) “Defendant is the manufacturer of the toy in question (FAC ¶ 1)”; 2) “that

                                  24   Plaintiff Sensney’s mother-in-law purchased the Glamper as a gift for Plaintiff’s young daughter

                                  25   (FAC ¶ 30)”; 3) “Plaintiff expected that the Glamper would pose no risk to his 7-year old, and

                                  26   would safely work as advertised, as a children’s toy” but he “learned children like R.C. were

                                  27   injured while trying to operate the toy and was forced to remove the expensive gift in order to

                                  28   protect his child.” Id.
                                                                                         11
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 12 of 30




                                   1          Plaintiffs further assert that privity is not required to bring an implied warranty claim,

                                   2   citing Cal. Civ. Code § 1792. Id. at 5. Even if it is generally required, Plaintiffs contend, they fall

                                   3   under the “family exception” to privity. Id. (citing Hauter v. Zogarts, 14 Cal.3d 104, 114 fn. 8

                                   4   (Cal. 1975)). That exception is liberally construed under California law, according to Plaintiffs,

                                   5   and applies here. Id. (citing Duross v. Home Depot U.S.A., Inc., No. CV 2:17-7006-SJO (JPRx)

                                   6   2018 U.S. Dist. LEXIS 227228, at *19 (C.D. Cal. Aug. 21, 2018); Cal. Comments to U.C.C. §

                                   7   2318). Moreover, Plaintiffs assert, Plaintiff Sensney need not establish privity because he is a

                                   8   third-party beneficiary of the transaction. Id. at 5-6 (citing Gilbert Financial Corp. v. Steelform

                                   9   Contracting Co., 82 Cal. App. 3d 65, 70 (1978) (citing Cal. Civ. Code § 1559)). In particular,

                                  10   Plaintiffs argue, “[t]he factual record is clear that here Plaintiff and his minor child were the

                                  11   intended beneficiaries of the children’s toy purchased by the minor’s grandmother” and therefore,

                                  12   that Plaintiff Sensney can assert an implied warranty claim against MGA. Id. (citing In re: Toyota
Northern District of California
 United States District Court




                                  13   Motor Corp. Unintended Acceleration Mkting., Sales Practices, & Prods. Liab. Litig., 754

                                  14   F.Supp.2d 1145, 1184 (C.D. Cal. 2010)).

                                  15          Plaintiffs reject MGA’s argument that their claims under the UCL and CLRA sound in

                                  16   fraud and therefore must meet the heightened pleading standard of Rule 9(b). Id. at 6-7. They

                                  17   argue that MGA has ignored their allegations asserting claims under the “unlawful” and “unfair”

                                  18   prongs of the UCL. Id. at 7-8 (citing FAC 105-106, 112, 114). Moreover, Plaintiffs assert, even if

                                  19   these claims sound in fraud, they are subject to a “relaxed” heightened pleading standard because

                                  20   the claims are based on omissions rather than misrepresentations. Id. at 8 (citing Falk v. General

                                  21   Motors, 496 F. Supp. 2d 1088 (N.D. Cal. 2007) (“Clearly, a plaintiff in a fraud by omission suit

                                  22   will not be able to specify the time, place, and specific content of an omission as precisely as

                                  23   would a plaintiff in a false representation claim.”); Eisen v. Porsche Cars N. Am., Inc., No. CV 11-

                                  24   9405 CAS FEMX, 2012 WL 841019, at *3 (C.D. Cal. Feb. 22, 2012) (“[T)o plead the

                                  25   circumstances of omission with specificity, [a] plaintiff must describe the content of the omission

                                  26   and where the omitted information should or could have been revealed, as well as provide

                                  27   representative samples of advertisements, offers, or other representations that plaintiff relied on to

                                  28   make her purchase and that failed to include the allegedly omitted information.”)). According to
                                                                                         12
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 13 of 30




                                   1   Plaintiffs, they have met this standard. Id. at 9.

                                   2          Plaintiffs disagrees with MGA that the CLRA only allows a claim to be asserted on the

                                   3   basis of a transaction between the plaintiff and the defendant, arguing that the broader reading of

                                   4   the CLRA adopted by some courts is correct. Id. at 9-10 (citing In re Sony VAIO Computer

                                   5   Notebook Trackpad Litig., No. 09-CV-2109-BEN-RBB, 2010 WL 4262191 (S.D. Cal. Oct. 28,

                                   6   2010); Chamberlan, 369 F. Supp. 2d at 1144)).

                                   7          Finally, Plaintiffs argue that it is premature to consider whether remedies at law will be

                                   8   adequate and therefore, the Court should not dismiss its claims for equitable relief. Id. at 17

                                   9   (citing Amin v. Mercedes-Benz USA, LLC, 301 F. Supp. 3d 1277, 1297 (2018); Johnson v. Nissan

                                  10   N. Am., Inc., 272 F. Supp. 3d 1168, 1186 (2017); Falk v. GMC, 496 F. Supp. 2d 1088, 1098

                                  11   (2007)).

                                  12          Plaintiffs oppose MGA’s Request for Judicial Notice, arguing that the Court should not
Northern District of California
 United States District Court




                                  13   take judicial notice of the 30-day express warranty (RJN, Ex. A) because it is not mentioned in the

                                  14   complaint and should deny the request as to the legislative history (RJN, Exs. B, C) because the

                                  15   facts contained in the two assembly bills are subject to dispute. Dkt. 25 at 1. As to the 30-day

                                  16   express warranty, Plaintiffs argue that MGA’s request is a “thinly-veiled attempt to get ‘evidence’

                                  17   in front of the Court on a Motion to Dismiss which is inappropriate at this stage and should be

                                  18   denied.” Id. at 2. They note that MGA does not “provide details which would allow the Court to

                                  19   determine whether [the 30-day express warranty] applied to the product at issue in this case.” Id.

                                  20   As to the assembly bills, Plaintiffs argue that MGA has “failed to offer any evidence that the

                                  21   documents are what they purport to be.” Id. They also cite the rule that courts “may take judicial

                                  22   notice of public filings that are matters of public record, but not facts contained within those

                                  23   filings that may be subject to reasonable dispute.” Id.

                                  24          D.    Reply
                                  25          In its Reply, MGA acknowledges that as to the breach of express warranty claim, Plaintiffs

                                  26   have clarified that it is “based only on the ‘3+ warning’ that is adjacent to the choking-hazard

                                  27   warning, not on MGA’s Limited 30-Day Warranty.” Id. at 6. According to MGA that claim still

                                  28   fails, however, because the FAC does not “make clear where this statement appeared or exactly
                                                                                            13
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 14 of 30




                                   1   what it said.” Id. MGA rejects Plaintiffs’ argument that the 30-day express warranty may be void

                                   2   as a matter of public policy, arguing that Plaintiffs have cited no authority in support of that

                                   3   position and that in any event, the argument is irrelevant. Id.

                                   4          MGA also challenges Plaintiffs’ argument that they need not demonstrate reliance to

                                   5   prevail on the breach of express warranty claim “since the seller must prove its statements were

                                   6   not part of the bargain.” Id. at 7. MGA contends that even if this is an accurate statement of the

                                   7   law, “Sensney would still have to allege he saw or was otherwise aware of the age and choking

                                   8   hazard warnings” and the FAC contains no such allegations. Id. at 7-8 (citing In re Toyota Rav4

                                   9   Hybrid Fuel Tank Litig., No. 20-CV-00337-EMC, 2021 WL 1338949, at *11 (N.D. Cal. Apr. 9,

                                  10   2021)). According to MGA, Sensney cannot meet this requirement because he did not buy the

                                  11   Glamper. Id. at 8.

                                  12          MGA argues that Plaintiffs’ implied-warranty arguments ignore most of MGA’s
Northern District of California
 United States District Court




                                  13   arguments. Id. It asserts that their argument that privity is not required fails because Plaintiffs cite

                                  14   only the Song-Beverly Act in support of their position even though their implied warranty claim is

                                  15   not asserted under the Song-Beverly Act. Id. MGA also rejects Plaintiffs’ reliance on the third-

                                  16   party beneficiary exception, which MGA contends does not apply for the reasons stated in the

                                  17   Motion. Id. Further, to the extent Plaintiffs rely on the argument that privity is not required if the

                                  18   purchaser is a close family member, MGA argues that the cases upon which Plaintiffs rely involve

                                  19   personal injury (which Plaintiffs have expressly disclaimed in this case) and that Plaintiffs have

                                  20   cited no authority for the proposition that there is an exception to the privity requirement when

                                  21   only economic loss has been alleged. Id. MGA argues that permitting Plaintiffs to rely on this

                                  22   exception would amount to an expansion of the exception under California law, which should be

                                  23   avoided for the reasons set forth in In re Seagate. Id. (citing In re Seagate Tech. LLC Litig., 233

                                  24   F. Supp. 3d 776, 785–88 (N.D. Cal. 2017); Dakin v. BMW of N. Am., LLC, No. 3:19-cv-00818-

                                  25   GPC-BGS, 2019 WL 5788324, at *2 (S.D. Cal. Nov. 6, 2019)). According to MGA, the implied

                                  26   warranty claim fails even if there is an exception to the privity requirement because Plaintiffs

                                  27   allege “only breach of the implied warranty of fitness for a particular purpose, which does not

                                  28
                                                                                         14
                                           Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 15 of 30




                                   1   apply on the facts alleged.” Id. at 9.6

                                   2           With respect to the CLRA claim, MGA reiterates its argument that such a claim can be

                                   3   based only on a direct transaction between the plaintiff and the defendant. Id. at 9-11. It also

                                   4   rejects Plaintiffs’ assertion that its CLRA and UCL claims do not sound in fraud and therefore

                                   5   need not be pled with particularity and argues further that this heightened pleading requirement is

                                   6   not satisfied for the reasons set forth in the Motion. Id. at 12-13.

                                   7           Finally, MGA dismisses Plaintiffs’ “vague argument” that it is premature to address

                                   8   whether equitable warranties will be available, asserting that Plaintiffs must allege some facts

                                   9   showing that remedies at law will be inadequate to redress their injury and – as to the requested

                                  10   injunctive relief – that they face a likelihood of future harm. Id. at 13-14.

                                  11   III.    ANALYSIS
                                  12          A. Legal Standards Under Rule 12(b)(6)
Northern District of California
 United States District Court




                                  13           A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                  14   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                  15   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  16   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a plaintiff’s burden at the pleading stage

                                  17   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  18   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  19   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  20           In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and

                                  21   takes “all allegations of material fact as true and construe[s] them in the light most favorable to the

                                  22   non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                  23   Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that

                                  24   would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                  25   1990). A complaint must “contain either direct or inferential allegations respecting all the material

                                  26
                                       6
                                  27     At the motion hearing, Plaintiffs acknowledged that as currently pled, the FAC asserts only a
                                       claim for breach of implied warranty for fitness for a particular purpose and not for breach of an
                                  28   implied warranty of merchantability. However, they seek to amend the complaint to add a claim
                                       for breach of the implied warranty of merchantability.
                                                                                        15
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 16 of 30




                                   1   elements necessary to sustain recovery under some viable legal theory.” Bell Atl. Corp. v.

                                   2   Twombly, 550 U.S. 544, 562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

                                   3   1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

                                   4   of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                   5   (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion

                                   6   couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S.

                                   7   265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

                                   8   ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

                                   9   (alteration in original). Rather, the claim must be “‘plausible on its face,’” meaning that the

                                  10   plaintiff must plead sufficient factual allegations to “allow [] the court to draw the reasonable

                                  11   inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

                                  12   at 570).
Northern District of California
 United States District Court




                                  13          B.     Legal Standards Under Rule 9(b)
                                  14           Rule 9(b) of the Federal Rules of Civil Procedure establishes a heightened pleading

                                  15   standard for claims sounding in fraud. It provides that “[i]n alleging fraud or mistake, a party must

                                  16   state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

                                  17   “Rule 9(b) serves to give defendants adequate notice to allow them to defend against the charge

                                  18   and to deter the filing of complaints ‘as a pretext for the discovery of unknown wrongs,’ to protect

                                  19   professionals from the harm that comes from being subject to fraud charges, and to ‘prohibit [ ]

                                  20   plaintiff[s] from unilaterally imposing upon the court, the parties and society enormous social and

                                  21   economic costs absent some factual basis.’ ” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1405 (9th

                                  22   Cir. 1996) (alterations in original).

                                  23           The Ninth Circuit has held that in order to meet this heightened standard, “a pleading must

                                  24   identify ‘the who, what, when, where, and how of the misconduct charged,’ as well as ‘what is

                                  25   false or misleading about [the purportedly fraudulent] statement, and why it is false.’ ” United

                                  26   States ex rel. Cafasso, v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)

                                  27   (alterations in original). Courts have recognized, however, that where the alleged fraud is based

                                  28   on an omission, a plaintiff “will not be able to specify the time, place, and specific content of an
                                                                                         16
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 17 of 30




                                   1   omission as precisely as would a plaintiff in a false representation claim.” Falk v. Gen. Motors

                                   2   Corp., 496 F. Supp. 2d 1088, 1098–99 (N.D. Cal. 2007). Thus, “[w]here the fraud consists of

                                   3   omissions on the part of the defendants, the plaintiff may find alternative ways to plead the

                                   4   particular circumstances of the fraud.” Washington v. Baenziger, 673 F. Supp. 1478, 1482 (N.D.

                                   5   Cal. 1987) (citation omitted).

                                   6          The heightened standard does not apply to “[m]alice, intent, knowledge, and other

                                   7   conditions of a person’s mind.” Fed. R. Civ. P. 9(b). Where the alleged fraud occurred over a long

                                   8   period of time, “Rule 9(b)’s particularity requirement is less stringently applied.” United States v.

                                   9   Hempfling, 431 F. Supp. 2d 1069, 1076 (E.D. Cal. 2006); see also Hargrove & Constanzo v.

                                  10   C.I.R., 240 F.R.D. 652, 658 (E.D. Cal. 2006).

                                  11          C.    Request for Judicial Notice
                                  12          MGA has asked the Court to take judicial notice of three documents, citing Rule 201 of the
Northern District of California
 United States District Court




                                  13   Federal Rules of Evidence. Rule 201 allows the Court to take judicial notice of facts that are “not

                                  14   subject to reasonable dispute because [they] . . . can be accurately and readily determined from

                                  15   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).

                                  16          The Court GRANTS MGA’s request to take judicial notice of the existence of a 30-day

                                  17   express warranty at the web address set forth in the RJN, RJN ¶ 1 & Ex. A, but notes that judicial

                                  18   notice of this warranty does not establish this warranty applies to the Glamper that is the subject of

                                  19   Plaintiffs’ claims While courts may take judicial notice under Rule 201 of the existence of

                                  20   documents found on publicly accessible websites, they may not take judicial notice that the facts

                                  21   contained in them are true or of any additional disputed facts related to their legal significance.

                                  22   See In re Google Assistant Priv. Litig., 457 F. Supp. 3d 797, 813 (N.D. Cal. 2020) (taking judicial

                                  23   notice of existence of warranty found on publicly accessible website but noting that “its judicial

                                  24   notice does not establish that these documents are ‘valid or binding contracts.’ ”).

                                  25          Had Plaintiffs relied on the 30-day express warranty in their complaint, the Court might

                                  26   have been able to take judicial notice that the warranty attached as Exhibit A to the RJN is the one

                                  27   that applies to the product that is at issue in this case under the doctrine of incorporation by

                                  28   reference. That doctrine permits district courts to consider materials outside a complaint when
                                                                                         17
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 18 of 30




                                   1   considering the adequacy of the pleadings under Rule 12(b)(6) or 12(c) to avoid the unfairness that

                                   2   may arise when plaintiffs “select[ ] only portions of documents that support their claims, while

                                   3   omitting portions of those very documents that weaken—or doom—their claims.” Khoja v.

                                   4   Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). As MGA concedes, however,

                                   5   Plaintiffs do not reference or rely on the 30-day express warranty in the FAC.

                                   6           The Court does not reach MGA’s request that it take judicial notice of the legislative

                                   7   history in RJN Exhibits A & B because it does not rely on those documents in deciding the

                                   8   Motion.

                                   9          D.     Whether Plaintiffs Fail to State a Claim
                                  10                 1. Breach of Express Warranty
                                  11           “ ‘In order to plead a cause of action for breach of express warranty, one must allege the

                                  12   exact terms of the warranty, plaintiff's reasonable reliance thereon, and a breach of that warranty
Northern District of California
 United States District Court




                                  13   which proximately causes plaintiff injury.’ ” Blennis v. Hewlett-Packard Co., No. C 07-00333 JF,

                                  14   2008 WL 818526, at *2 (N.D. Cal. Mar. 25, 2008) (quoting Williams v. Beechnut Nutrition Corp.,

                                  15   185 Cal.App.3d 135, 142 (1986)). MGA contends Plaintiff Sensney fails to meet any of these

                                  16   requirements. The Court concludes that Plaintiffs have failed to meet the first requirement and

                                  17   does not reach MGA’s remaining arguments.

                                  18           To adequately allege the exact terms of an express warranty, “a plaintiff must identify a

                                  19   ‘specific and unequivocal written statement,’ Maneely v. Gen. Motors Corp., 108 F.3d 1176, 1181

                                  20   (9th Cir. 1997), ‘relating to the title, character, quality, identity, or condition of the sold goods,’ In

                                  21   re Sony PS3 Other OS Litig., 551 Fed. App’x 916, 919 (9th Cir. 2014).” In re Google Assistant

                                  22   Priv. Litig., 457 F. Supp. 3d 797, 835 (N.D. Cal. 2020). Here, the FAC alleges that “MGA

                                  23   warranted that the Glamper was appropriate for ages 3+[,]” FAC ¶¶ 8, 55, 69, 78, but does not

                                  24   provide the specific terms of that warranty or where it is found. This defect alone renders the

                                  25   claim insufficient as it fails to provide MGA sufficient notice of the basis for the claim. A vague

                                  26   reference in Plaintiffs’ Opposition to a warranty that may have arisen based on “advertised

                                  27   pictures of the Glamper in full expansion[,]” Opposition at 15, raises further questions as the FAC

                                  28   contains no allegations about any specific Glamper advertisements.
                                                                                           18
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 19 of 30




                                   1          Because the exact terms of the alleged express warranty are unclear and the FAC does not

                                   2   include allegations as to where the express warranty was printed, the Court declines to reach

                                   3   MGA’s argument that Plaintiff Sensney was not aware of the express warranty (and thus could not

                                   4   have relied on it) and that the warranty was not breached because it related only to choking

                                   5   hazards and not other dangers. The Court dismisses this claim with leave to amend.

                                   6                2. Breach of Implied Warranty
                                   7          MGA argues that Plaintiff Sensney’s claim for breach of implied warranty fails because

                                   8   there is no privity between Sensney and MGA, no exception to the privity requirement applies,

                                   9   and in any event, Sensney has not alleged any warranty as to a “particular purpose” that was

                                  10   breached.

                                  11          “Privity of contract is a prerequisite in California for recovery on a theory of breach of

                                  12   implied warranties of fitness and merchantability.” Blanco v. Baxter Healthcare Corp., 158 Cal.
Northern District of California
 United States District Court




                                  13   App. 4th 1039, 1058 (2008). Plaintiffs cite Cal. Civ. Code section 1792, a provision of the Song-

                                  14   Beverly Act, in support of their assertion that privity is not required but that argument fails as they

                                  15   do not assert the breach of implied warranty claim under the Song-Beverly Act. See Ehrlich v.

                                  16   BMW of N. Am., LLC, 801 F. Supp. 2d 908, 921 (C.D. Cal. 2010) (finding that while a breach of

                                  17   implied warranty claim under California Commercial Code section 2314 requires privity, a breach

                                  18   of warranty claim under the Song-Beverly Act does not require privity).

                                  19          Even if privity is a requirement of his implied warranty claim, Sensney contends, an

                                  20   exception applies when a close family member is in privity with the defendant. He relies on

                                  21   Hauter v. Zogarts, in which the court found that a claim for breach of implied warranty could be

                                  22   brought by a plaintiff who was seriously injured by a product that was purchased for him by his

                                  23   mother. 14 Cal. 3d 104, 108 (1975). In Hauter, the court explained that “[a]lthough privity

                                  24   appears to remain a requirement for actions based upon the implied warranty of merchantability . .

                                  25   . Fred Hauter comes within a well-recognized exception to the rule: he is a member of the

                                  26   purchaser’s family.” Id. at 114 n. 8. Likewise, in Duross v. Home Depot U.S.A., Inc., the court

                                  27   recognized that there is a “well-established exception to the [privity] rule for members of a

                                  28   purchaser’s family” under California law and held that a plaintiff who was injured by a product
                                                                                         19
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 20 of 30




                                   1   that was purchased by his sister-in-law could assert an implied warranty claim even though he was

                                   2   not in privity with the seller. No. CV2177006SJOJPRX, 2018 WL 5917861, at *7 (C.D. Cal.

                                   3   Aug. 21, 2018). The court pointed to the comments to California UCC section 2318 “noting the

                                   4   breadth of California’s consumer protection regime and rejecting a provision that would limit

                                   5   privity to only members of a purchaser’s family or household as ‘a much more restrictive law of

                                   6   privity of contract than [exists] in California.’ ” Id.

                                   7           The undersigned concludes that because Plaintiff Sensney asserts his breach of implied

                                   8   warranty claim based on a defective product that was purchased by his mother-in-law, the privity

                                   9   exception for family members applies here. Although MGA argues that the Court should not

                                  10   apply this exception because the plaintiff in this case – in contrast to the plaintiffs in Hauter and

                                  11   Duross—suffered only economic loss and no injury, the Court finds no basis in the case law for

                                  12   imposing such a limitation on the family exception. MGA’s reliance on Dakin v. BMW of N. Am.,
Northern District of California
 United States District Court




                                  13   LLC, is not persuasive. In that case, the court did not draw a distinction between implied warranty

                                  14   claims based on economic loss only and those involving personal injury, as MGA suggests, even

                                  15   though it is true that the plaintiff in that case only experienced economic loss. Rather, the court

                                  16   relied solely on its reading of Hauter to conclude that where the plaintiff had purchased an

                                  17   allegedly defective automobile from his mother, no exception to the privity requirement applied.

                                  18   No. 319CV00818GPCBGS, 2019 WL 5788324, at *2 (S.D. Cal. Nov. 6, 2019). The court appears

                                  19   to have misread Hauter, however, stating that “the Hauter court did not recognize a privity

                                  20   exception for actions based upon the implied warranty of merchantability. Id. Instead, it observed

                                  21   that privity was not required for a purchaser’s family member in an action based upon an express

                                  22   warranty.” Id. In fact, in Hauter, the plaintiff brought claims for both breach of express and

                                  23   implied warranties, and the court found that the defendant had breached both. Id. at 108, 114.

                                  24   Moreover, the court stated while the express warranty claim did not require privity, the implied

                                  25   warranty claim did. Id. at 114 n. 8. In particular, the court stated: “Although privity appears to

                                  26   remain a requirement for actions based upon the implied warranty of merchantability . . . Fred

                                  27   Hauter comes within a well-recognized exception to the rule: he is a member of the purchaser's

                                  28   family.” Id. Therefore, the undersigned respectfully disagrees with the court’s conclusion in
                                                                                          20
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 21 of 30




                                   1   Dakin that recognizing an exception to the privity requirement for family members would

                                   2   impermissibly “recognize a new exception on the basis of family membership to the noted ‘tight

                                   3   vertical privity requirement’ under California law.” Id.

                                   4          MGA also relies on the conclusion of this Court that under the Ninth Circuit’s decision in

                                   5   Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008), California law does not

                                   6   create an exception to the privity requirement permitting users of a product to bring claims for

                                   7   breach of implied warranties against a manufacturer rather than the retailer who sold them the

                                   8   product on the basis that they are implied beneficiaries of distribution contracts between

                                   9   manufacturers and retailers. See In re Seagate Tech. LLC Litig., 233 F. Supp. 3d 776, 787 (N.D.

                                  10   Cal. 2017). MGA argues that the same reasoning applies to the exception for family members but

                                  11   ignores the fact that that is a separate exception that has been expressly recognized by the

                                  12   California Supreme Court in Hauter, as discussed above. Because the Court finds that the family
Northern District of California
 United States District Court




                                  13   exception applies, it does not reach Plaintiffs’ additional argument that the third-party beneficiary

                                  14   exception also applies.

                                  15          Nonetheless, the Court finds that Plaintiff Sensney has not stated a claim for breach of

                                  16   implied warranty of fitness for a particular purpose, which is the only implied warranty alleged to

                                  17   have been breached in the FAC. See FAC ¶¶ 65-75. “Under UCC § 2–315, an implied warranty of

                                  18   fitness for a particular purpose exists if at the time of contracting the seller knows or has reason to

                                  19   know that the buyer is relying on the seller’s skill or judgment to select or to furnish suitable

                                  20   goods for certain purpose.” Stearns v. Select Comfort Retail Corp., No. 08-2746 JF, 2009 WL

                                  21   1635931, at *7 (N.D. Cal. June 5, 2009) (citing Am. Suzuki Motor Corp. v. Super. Ct., 37

                                  22   Cal.App.4th 1291, 1295 n. 2 (1995)). In contrast, an implied warranty of merchantability is an

                                  23   implied warranty by the seller that a product is “fit for the ordinary purposes for which such goods

                                  24   are used.” Am. Suzuki Motor Corp. v. Superior Ct., 37 Cal. App. 4th at 1295. An essential

                                  25   element of a claim for breach of implied warranty of fitness for a particular purpose is that a

                                  26   plaintiff “intended to use the [product] for a ‘particular purpose,’ i.e., a use different from the

                                  27   ordinary purpose of [the product].” Houghtailing v. Crown Equip. Corp., No. 11-CV-05040-

                                  28   TEH, 2015 WL 1090386, at *3 (N.D. Cal. Mar. 12, 2015) (citing Am. Suzuki Motor Corp., 37
                                                                                          21
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 22 of 30




                                   1   Cal. App. 4th at 1295 n. 2). Here, however, Plaintiff Sensney has alleged only that the Glamper

                                   2   was purchased for use as a child’s toy, which is the ordinary purpose of this product. Therefore,

                                   3   the breach of implied warranty claim alleged in the FAC fails to state a claim.

                                   4          The Court notes that in their Opposition, Plaintiffs refer in passing to this claim as a claim

                                   5   for breach of the implied warranty of merchantability. See Opposition at 5. To state a claim for

                                   6   breach of the implied warranty of merchantability, Plaintiffs must allege facts establishing “a

                                   7   fundamental defect that renders the product unfit for its ordinary purpose.” Stearns v. Select

                                   8   Comfort Retail Corp., No. 08–2746 JF, 2009 WL 1635931, at *8 (N.D. Cal. June 5, 2009) (citing

                                   9   Am. Suzuki Motor Corp. v. Super. Ct., 37 Cal.App.4th at 1295)). While MGA contends Plaintiffs

                                  10   will be unable to allege facts to meet that standard, the Court concludes that it is premature to

                                  11   decide that question and will permit Plaintiffs to amend their complaint to assert such a claim.

                                  12                3. CLRA and UCL Claims
Northern District of California
 United States District Court




                                  13                    a. Whether the elements of Plaintiffs’ CLRA and UCL claims are sufficiently
                                                           alleged
                                  14
                                              MGA argues that Plaintiffs’ claims under the CLRA and the UCL fail to state a claim
                                  15
                                       because they have not alleged reliance, which is a required element of both claims because they
                                  16
                                       sound in fraud. They further assert that these claims are subject to Rule 9(b)’s heightened
                                  17
                                       pleading standard and that Plaintiffs have failed to meet that standard in pleading that MGA
                                  18
                                       misrepresented the Glamper or failed to disclose material information about it. The Court
                                  19
                                       concludes that both the UCL and CLRA claim fail because they sound in fraud and Plaintiffs have
                                  20
                                       not alleged any specific facts showing reliance.
                                  21
                                              “When CLRA . . . and UCL claims are premised on misleading advertising or labeling,
                                  22
                                       Rule 9(b) requires the plaintiff to allege ‘the particular circumstances surrounding [the]
                                  23
                                       representations’ at issue.” Tabler v. Panera LLC, No. 19-CV-01646-LHK, 2020 WL 3544988, at
                                  24
                                       *6 (N.D. Cal. June 30, 2020) (quoting Kearns v. Ford Motor Co., 567 F.3d 1120, 1126 (9th Cir.
                                  25
                                       2009)). “This rule applies regardless of whether the statements at issue are misleading because
                                  26
                                       they are affirmative misrepresentations or because they contain material omissions.” Id. (citing
                                  27
                                       Williamson v. Reinalt-Thomas Corp., 2012 WL 1438812, at *13 (N.D. Cal. Apr. 25, 2012)).
                                  28
                                                                                          22
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 23 of 30




                                   1           In Kearns, the plaintiffs asserted claims under the CLRA and UCL based on allegations

                                   2   that the defendant’s sales representatives and marketing materials misrepresented, or failed to

                                   3   disclose material information regarding, the safety of its products. 567 F.3d at 1125-1126. The

                                   4   Ninth Circuit held that the plaintiff’s claims were grounded in fraud and therefore the CLRA and

                                   5   UCL claims had to satisfy the heightened pleading requirements of Rule 9(b). Id. at 1124-27.

                                   6   Here, as in Kearns, the gravamen of Plaintiffs’ UCL and CLRA claims is that MGA

                                   7   misrepresented or concealed material information about the safety of its product for children and

                                   8   that Plaintiffs relied on those misrepresentations or omissions. See, e.g., FAC ¶¶ 87 (“Defendant’s

                                   9   representations and/or concealments are false, misleading, and/or deceptive acts”); 107

                                  10   (“Defendant falsely represented and/or concealed material facts regarding Glampers”); 94

                                  11   (“Defendant falsely represented and/or concealed material facts regarding Glampers, information

                                  12   that is relied upon by consumers, including Plaintiffs and Class members, in making purchasing
Northern District of California
 United States District Court




                                  13   decisions”); 95 (“Defendant’s statements or omissions regarding the Glampers materially and

                                  14   adversely affected the purchasing decisions of Plaintiff and Class members. Had Plaintiffs and

                                  15   Class members known of the danger of these products, they would not have purchased them.”); 96

                                  16   (“Defendant’s affirmative misrepresentations and material omissions and their publication of these

                                  17   material inaccuracies regarding the Glampers constitute unfair, deceptive, and misleading business

                                  18   practices in violation of California Civil Code § 1770(a).”); 104 (“Defendant has engaged in

                                  19   unlawful, fraudulent, and unfair business acts and practices in violation of the UCL. Defendant has

                                  20   engaged in unfair, deceptive, untrue, or misleading advertising in violation of the UCL”); 110

                                  21   (“Defendant’s affirmative misrepresentations and material omissions and their publication of these

                                  22   material inaccuracies regarding the Glamper constitute unfair, deceptive, and misleading business

                                  23   practices.”). Therefore, the Court concludes that Plaintiffs’ UCL and CLRA claims sound in fraud

                                  24   and must be pled with particularity.

                                  25          Further, because Plaintiffs’ claims under the UCL and the CLRA sound in fraud, they must

                                  26   allege specific facts showing that they relied on the alleged misrepresentations or omissions.

                                  27   Kwikset Corp. v. Superior Ct., 51 Cal. 4th 310, 326–27 (2011) (“Recognizing that ‘reliance is the

                                  28   causal mechanism of fraud’ (In re Tobacco II Cases, at p. 326, 93 Cal.Rptr.3d 559, 207 P.3d 20),
                                                                                        23
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 24 of 30




                                   1   we held that a plaintiff ‘proceeding on a claim of misrepresentation as the basis of his or her UCL

                                   2   action must demonstrate actual reliance on the allegedly deceptive or misleading statements, in

                                   3   accordance with well-settled principles regarding the element of reliance in ordinary fraud

                                   4   actions.’ ”); Shaeffer v. Califia Farms, LLC, 44 Cal. App. 5th 1125, 1143 (2020) (“[A] plaintiff

                                   5   has standing to sue under the Unfair Competition Law, the false advertising law and the CLRA

                                   6   only if she ‘actual[ly] reli[ed]’ on whatever defect in a product label allegedly makes it actionable

                                   7   when making her decision to buy the product”) (quoting Kwikset, 51 Cal.4th at 317, 326-327). The

                                   8   reliance requirement applies not only to UCL claims asserted under the fraud prong of section

                                   9   17200 but also to claims asserted under the “unlawful” and “unfair” prongs where those claims are

                                  10   predicated on misrepresentation and deception. Michel v. United States, No. 16CV277-

                                  11   GPC(AGS), 2017 WL 4922831, at *18 (S.D. Cal. Oct. 31, 2017) (citing Durell v. Sharp

                                  12   Healthcare, 183 Cal. App. 4th 1350, 1363 (2010); Kwikset Corp., 51 Cal. 4th at 326).
Northern District of California
 United States District Court




                                  13          To plead reliance, a plaintiff “must ‘truthfully allege’ that ‘she would not have bought the

                                  14   product but for the allegedly actionable misrepresentation or omission.’ ” Shaeffer, 44 Cal. App.

                                  15   5th at 1143 (quoting Kwikset, 51 Cal. 4th at 317)); see also Mirkin v. Wasserman, 5 Cal. 4th 1082,

                                  16   1093 (1993) (observing that in the case of an omission, reliance can be established by “proving

                                  17   that, had the omitted information been disclosed, one would have been aware of it and behaved

                                  18   differently.”). Plaintiffs contend they have adequately pled reliance, arguing in their Opposition

                                  19   that they “allege that Defendant’s omissions, i.e. its failure to warn that a user’s finger could get

                                  20   caught in the very button required to operate the toy and reveal all its hidden features, prevented

                                  21   Plaintiffs from making a fully informed decision about whether to purchase the Glamper and “had

                                  22   they in fact known of the dangerousness of the product, they would not have bought the Glamper

                                  23   in the first place.” Opposition at 9 (citing FAC ¶¶ 8 (“MGA warranted that the Glamper was

                                  24   appropriate for ages 3+”) 115 (“Defendant’s conduct, misrepresentations, and omissions have

                                  25   prevented Plaintiff and class members from making fully informed decisions about whether to

                                  26   purchase the Glamper and had they in fact known of the dangerousness of the product, they would

                                  27   not have bought the Glamper in the first place, instead using their hard earned money to purchase

                                  28   toys fit for use by their children”)). Given that neither Sensney nor Watkins is alleged to have
                                                                                         24
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 25 of 30




                                   1   ever bought a Glamper, however, this argument presumes that a plaintiff can satisfy the UCL and

                                   2   CLRA’s reliance requirement by alleging that a family member, and not the plaintiff, relied on the

                                   3   alleged misrepresentations or omissions when they purchased the product. Plaintiffs have not

                                   4   pointed to any authority that under California law, the family member exception applies to claims

                                   5   asserted under the UCL and the CLRA. Indeed, as discussed below, California courts appear to

                                   6   have reached the opposite conclusion, at least as to CLRA claims. Therefore, the Court rejects

                                   7   this argument.

                                   8           The Court further concludes that Plaintiffs have not alleged with particularity the

                                   9   misrepresentations and omissions that are the basis for its UCL and CLRA claims. If further

                                  10   concludes that MGA is correct that they did not allege specific facts showing that MGA owed a

                                  11   duty of disclosure to them – an argument Plaintiffs did not respond to in their Opposition. See

                                  12   Motion at 13-15. Therefore, the Court concludes Plaintiffs have failed to state a claim under the
Northern District of California
 United States District Court




                                  13   UCL or the CLRA and does not reach MGA’s remaining challenges to these claims.

                                  14                     b. Whether the CLRA claim fails because there was no direct transaction
                                                            between Plaintiffs and MGA
                                  15
                                               Under the CLRA, certain “unfair methods of competition and unfair or deceptive acts or
                                  16
                                       practices undertaken . . . in a transaction intended to result or that results in the sale or lease of
                                  17
                                       goods or services to any consumer are unlawful.” Cal. Civ. Code § 1770(a). These include
                                  18
                                       “[r]epresenting that goods . . . have . . . characteristics . . . that they do not have” and
                                  19
                                       “[r]epresenting that goods or services are of a particular standard, quality, or grade . . . .” Cal. Civ.
                                  20
                                       Code §§ 1770(a)(5), (7). The CLRA “shall be liberally construed and applied to promote its
                                  21
                                       underlying purposes, which are to protect consumers against unfair and deceptive business
                                  22
                                       practices and to provide efficient and economical procedures to secure such protection.” Cal. Civ.
                                  23
                                       Code § 1760.
                                  24
                                               The CLRA defines “consumer” as “an individual who seeks or acquires, by purchase or
                                  25
                                       lease, any goods or services for personal, family, or household purposes.” Cal. Civ. Code §
                                  26
                                       1761(d). Based on that definition, California courts have held that only the individual who
                                  27
                                       actually purchased the product may assert a claim under the CLRA based on the sale of that
                                  28
                                                                                           25
                                           Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 26 of 30




                                   1   product. Schauer v. Mandarin Gems of Cal., Inc., 125 Cal. App. 4th 949, 960 (2005) (holding that

                                   2   plaintiff did not have standing to assert CLRA claim based on allegedly deceptive practices in

                                   3   connection with purchase of her engagement ring because the plaintiff’s fiancé and not the

                                   4   plaintiff purchased the ring and therefore she was not a “consumer” under the CLRA); Vega v.

                                   5   CarMax Auto Superstores Cal., LLC, No. B278249, 2018 WL 3216347, at *1–3 (Cal. Ct. App.

                                   6   July 2, 2018) (under Schauer, plaintiff could not assert CLRA claim based on car purchased for

                                   7   him by his mother); Thayer v. Benjamin Franklin Plumbing, No. A129201, 2011 WL 5056277, at

                                   8   *5 (Cal. Ct. App. Oct. 25, 2011) (under Schauer, plaintiff could not assert CLRA claim against

                                   9   plumber who installed water heater because contract to install the water heater was between the

                                  10   plumber and her husband); Morris v. Farmers Ins. Exch., No. B188081, 2006 WL 3823522, at *1

                                  11   (Cal. Ct. App. Dec. 28, 2006) (plaintiff who purchased car from third party could not assert a

                                  12   CLRA claim against previous owner’s insurance company that allegedly conspired to violate
Northern District of California
 United States District Court




                                  13   CLRA by issuance of salvage title that it knew would result in misrepresentations to future owners

                                  14   about condition of the car).7 Because neither Sensney nor Watkins purchased the Glamper, they

                                  15   are not “consumers” under the CLRA and therefore, this claim is barred.

                                  16          Plaintiffs’ reliance on Chamberlan v. Ford Motor Co., No. 03-2628 CW, 2003 WL

                                  17   25751413 (N.D. Cal. Aug. 6, 2003) in support of their assertion that they can bring a CLRA claim

                                  18   even though they did not purchase the Glamper is unpersuasive. In Chamberlan, the court pointed

                                  19   to the phrase in section 1770(a) “a transaction intended to result or which results in,” which was

                                  20   added to the provision before the bill was passed, in support of the conclusion that “the legislature

                                  21   expanded the range of illegal acts and practices to include those ‘undertaken by any person in a

                                  22   transaction intended to result or which results in the sale or lease of goods or services to any

                                  23
                                       7
                                  24    Plaintiffs object that the cases that have followed Schauer cited above are unpublished. The
                                       Court concludes that it may consider these cases in determining how to interpret California law,
                                  25   however. See In re Samsung Galaxy Smartphone Mktg. & Sales Practices Litig.,
                                       298 F. Supp. 3d 1285, 1297, n. 3 (N.D. Cal. 2018) (pointing to “the long line of authority
                                  26   permitting consideration of unpublished state court decisions as indicative of the proper
                                       understanding of state law”) (citing Daniel v. Ford Motor Co., 806 F.3d 1217, 1223 n.3 (9th Cir.
                                  27   2015); Roberts v. McAfee, Inc., 660 F.3d 1156, 1169 n.6 (9th Cir. 2011); Emp'rs Ins. of Wausau,
                                       330 F.3d at 1220 n.8; Nunez ex rel. Nunez v. City of San Diego, 114 F.3d 935, 943 n.4 (9th Cir.
                                  28   1997); McSherry v. Block, 880 F.2d 1049, 1053 n.2 (9th Cir. 1989)).

                                                                                         26
                                           Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 27 of 30




                                   1   consumer.’ ” 2003 WL 25751413, at *7. The court noted further that “[n]othing in the language

                                   2   of the CLRA states that only a defendant who directly engaged in a completed transaction with a

                                   3   plaintiff may be liable to that plaintiff.” Id. The court concluded, “[v]iewed in light of the

                                   4   provision to construe the statute liberally, the broad language of the statute suggests that the

                                   5   legislature intended the CLRA to cover a wide range of business activities.” Id. It went on to hold

                                   6   that plaintiffs who purchased used cars from authorized dealers could assert claims against the

                                   7   manufacturer based on alleged concealment of defects that it was aware of when it originally sold

                                   8   the cars. Id. at *8.

                                   9           A number of federal district courts have cited Chamberlan in support of the proposition

                                  10   that a CLRA claim may be asserted against a manufacturer even though the plaintiff did not

                                  11   purchase the product directly from the manufacturer but instead, purchased it from a retailer. See,

                                  12   e.g., Tietsworth v. Sears, 720 F. Supp. 2d 1123, 1140 (N.D. Cal. 2010) (plaintiff could assert
Northern District of California
 United States District Court




                                  13   CLRA claim against Whirlpool based on purchase of Whirlpool appliance at Sears); In re Sony

                                  14   Vaio Computer Notebook Trackpad Litig., No. 09CV2109 BEN RBB, 2010 WL 4262191, at *5

                                  15   (S.D. Cal. Oct. 28, 2010); Rossi v. Whirlpool Corp., No. 2:12-CV-00125, 2013 WL 5781673, at

                                  16   *10 (E.D. Cal. Oct. 25, 2013) (holding that purchasers of refrigerator could assert CLRA claims

                                  17   against manufacturer based on alleged defect even though they purchased the refrigerators from

                                  18   third party vendors). Some have read Chamberlan to be limited to the scenario in that case,

                                  19   where the third party from whom the plaintiff purchased the product was an agent of the

                                  20   manufacturer. See, e.g., Fulford v. Logitech, Inc., No. C-08-2041 MMC, 2008 WL 4914416, at *1

                                  21   (N.D. Cal. Nov. 14, 2008) (distinguishing Chamberlan on the basis that in that case, there was a

                                  22   transaction with an agent of the defendant even if the transaction was not directly with the

                                  23   defendant); Green v. Canidae Corp., No. CV 09-0486-GAF, 2009 WL 9421226, at *4 (C.D. Cal.

                                  24   June 9, 2009) (same).8

                                  25
                                       8
                                  26    In Green, the court both distinguished Chamberlan and also rejected its holding, explaining its
                                       conclusion as follows:
                                  27
                                           [T]he Court declines to adopt the reasoning of Chamberlan v. Ford Motor Co., No. C 03–2628
                                  28       CW, 2003 WL 25751413, *7–8 (N.D.Cal. Aug.6, 2003), in which the district court held
                                           plaintiffs could bring a CLRA claim against Ford, despite the fact that they purchased their car
                                                                                       27
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 28 of 30




                                   1          None of these cases, however, involves the scenario alleged here, where Plaintiffs seek to

                                   2   assert a CLRA claim as “consumers” having never purchased the product at all. On the other

                                   3   hand, California courts addressed just that situation in Schauer, which has been followed in a

                                   4   number of California cases. Those cases indicate that California courts would not extend

                                   5   Chamberlan to the facts here and that Plaintiffs do not have standing to assert a claim under the

                                   6   CLRA because the allegations in the FAC establish that they are not “consumers” and did not

                                   7   engage in any “transaction” with MGA in connection with the Glamper. Therefore, Plaintiffs fail

                                   8   to state a claim under the CLRA and that claim is dismissed with prejudice.

                                   9                4. Equitable Relief
                                  10          MGA contends that under the Ninth Circuit’s recent decision in Sonner v. Premier

                                  11   Nutrition Corp., 971 F.3d 834, 844 (9th Cir. 2020), Plaintiffs’ equitable-relief claim requires them

                                  12   to plead facts that, if proven, would show legal remedies would be inadequate; that their request
Northern District of California
 United States District Court




                                  13   for prospective injunctive relief requires allegation of facts showing Plaintiffs or their daughters

                                  14   are likely to be harmed in the future; and that Plaintiffs must comply with pleading requirements

                                  15   as to each alternative remedy sought. The Court agrees.

                                  16          In Sonner, the court addressed whether a plaintiff who sought restitution under the UCL

                                  17   and CLRA was required to comply with the federal common law requirement that she demonstrate

                                  18   the lack of an adequate legal remedy at law to obtain this equitable remedy even though that

                                  19   requirement had been abrogated (or so the plaintiff argued) by the California legislature as to UCL

                                  20   and CLRA claims. 971 F.3d at 839. The court conducted an extensive Erie analysis and

                                  21   concluded that “a federal court must apply traditional equitable principles before awarding

                                  22   restitution under the UCL and CLRA,” citing the “fundamental principle . . . that state law cannot

                                  23

                                  24
                                          from a used car dealer and not from the car manufacturer itself. The Court is not persuaded by
                                  25      the Chamberlan court’s interpretation of the CLRA's “intended to result” language as
                                          extending the statute’s application to transactions that do not directly involve a consumer. The
                                  26      implication of that court’s holding is to apply the CLRA to all vendor transactions as long as
                                          they are present somewhere in the chain of sale of a consumer good. The CLRA does not
                                  27      contemplate that result.

                                  28   2009 WL 9421226, at *4. The Court need not reach whether Chamberlan was correctly decided
                                       because neither Chamberlan nor the cases that followed it, discussed above, are on point.
                                                                                      28
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 29 of 30




                                   1   expand or limit a federal court’s equitable authority.” Id. at 841. While in Sonner this issue arose

                                   2   at a late stage of the case, numerous courts in the wake of that decision have concluded that its

                                   3   reasoning applies at the pleading stage as well. See, e.g. Clark v. Am. Honda Motor Co., No.

                                   4   CV2003147ABMRWX, 2021 WL 1186338, at *8 (C.D. Cal. Mar. 25, 2021) (holding that

                                   5   equitable claims based on UCL and CLRA failed under Sonner because the plaintiff sought

                                   6   damages and did not allege that they lacked an adequate remedy at law and further concluding that

                                   7   the reasoning in Sonner applies not only to claims for restitution but also to injunctive relief);

                                   8   Gibson v. Jaguar Land Rover N. Am., LLC, No. CV2000769CJCGJSX, 2020 WL 5492990, at *3

                                   9   (C.D. Cal. Sept. 9, 2020) (dismissing UCL claims for an injunction and restitution on the basis that

                                  10   Sonner “very recently made clear” that the requirement that plaintiff establish an inadequate

                                  11   remedy at law “applies to claims for equitable relief under both the UCL and CLRA”); Teresa

                                  12   Adams v. Cole Haan, LLC, No. SACV20913JVSDFMX, 2020 WL 5648605, at *2 (C.D. Cal.
Northern District of California
 United States District Court




                                  13   Sept. 3, 2020) (“The Sonner court derived its rule from broader principles of federal common law .

                                  14   . . [and] this broad analysis of the distinction between law and equity [does not] create an

                                  15   exception for injunctions as opposed to other forms of equitable relief. The clear rule in Sonner

                                  16   that plaintiffs must plead the inadequacy of legal remedies before requesting equitable relief

                                  17   therefore applies.”); Schertz v. Ford Motor Co., No. CV2003221TJHPVCX, 2020 WL 5919731, at

                                  18   *2 (C.D. Cal. July 27, 2020) (dismissing claims for an injunction and restitution under the UCL

                                  19   because plaintiff failed to allege the lack of an adequate legal remedy as required under Sonner);

                                  20   In re MacBook Keyboard Litig., 2020 WL 6047253, at *3 (dismissing claims for injunctive relief

                                  21   based on Sonner).

                                  22          Plaintiffs did not address Sonner in their opposition and advanced only conclusory

                                  23   arguments based on pre-Sonner cases that it is premature to address this issue and that alternative

                                  24   pleading is permitted. Yet Plaintiffs have not alleged any facts establishing that their remedies at

                                  25   law are inadequate. Nor have they alleged any facts establishing that they are likely to face any

                                  26   future danger from the alleged defect, which they expressly allege has now been fixed.

                                  27   Consequently, the Court concludes that Plaintiffs’ claims for equitable relief under the UCL and

                                  28   the CLRA fail as a matter of law.
                                                                                         29
                                         Case 3:21-cv-00617-JCS Document 31 Filed 07/26/21 Page 30 of 30




                                   1   IV.    CONCLUSION

                                   2          For the reasons stated above, the Motion is GRANTED. The Court dismisses all of

                                   3   Plaintiffs’ claims on the basis that they are insufficiently pled. Plaintiffs are granted leave to

                                   4   amend as to all of their claims except the CLRA claim, which cannot be cured by amendment.

                                   5   Their amended complaint shall be filed by August 27, 2021.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: July 26, 2021

                                   9                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  10                                                     Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          30
